Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
	Applicant’s claim amendments and remarks filed March 29, 2021 have been fully considered and are persuasive in overcoming all §112 and §103 rejections of record.  Said rejections are withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 18, 26, 32-39, 41-45 and 47-50 are allowed.  The closest prior art is Beckley (U.S. 7,396,429) which teaches acetoacetylated coatings based on acetoacetylated polyols and multifunctional acrylates but does not teach or suggest the use of a copolymer based on free radical polymerization of vinyl monomers including those with acetoacetate functionality.  Beckley’s invention is specific to the Michael addition reaction based Michael donors which are which are acetoacetate functional via reaction with polyhydric alcohols (Column 11 lines 25-50).  Acrylates with acetoacetate functionality (AAEM) are taught by Beckley in Column 11 lines 50- Column 12 lines 15.  While Beckley does generically teaches polymers and copolymers are suitable (Column 4 lines 65 – Column 5 lines 20), there is no teaching or suggestion that would drive or motivate one of ordinary skill in the art to add an additional polymerized vinyl type acetoacetylated copolymer (in other words, polymerized AAEM with another vinyl monomer) to the compositions in addition to the acetoacetylated polyols and multifunctional acrylates to arrive at the claimed invention without the use of hindsight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.